DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. Specifically, all the boxes in Fig. 1 should be labeled with texts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 2 ll. 1-2, “a predetermined property” should be changed to “[[a]]the predetermined property”
Claim 4 ll. 2, “the controlled region” should be changed to “[[the]]a controlled region”
Claim 8 ll. 2, “a predetermined property” should be changed to “[[a]]the predetermined property”
Claim 10 ll. 10-11, “the determined level” should be changed to “the determined [[level]]property”
Claim 10 ll. 13, “the amount of flow” should be changed to “[[the]]an amount of the flow of fresh air”
Claim 11 ll. 1, “The system of claim 9” should be changed to “The method of claim 9” 
Claim 15 ll. 2, “a valve for controlling fresh air flow to a cabin of the aircraft” should be removed because this limitation is already recited in claim 10. Claim 10 ll. 3-4 recites “a controller configured to control a valve for allowing fresh air into the controlled environment”. The valve in claim 15 is the same as the valve in claim 10. The fresh air in claim 15 is the same as the fresh air in claim 10. The cabin in claim 15 is the same as the controlled environment in claim 10. 
Claim 15 ll. 4, “wherein the at least one sensor is located in the aircraft cabin” should be changed to “wherein the at least one sensor is located in the controlled environment, the controlled environment being an aircraft cabin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 10 and 12-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 ll. 1-2 recites “the step of measuring an environment property in the controlled region” which is unclear because previously claim 1 ll. 3-4 recites “measuring … a predetermined property in the controlled environment”. It is unclear if the environment property in claim 4 is the same or different from the predetermined property in claim 1. During examination, the environment property in claim 4 is interpreted to be different from the predetermined property in claim 1.
	Claim 10 ll. 9 recites “a predetermined property” which is unclear if this is the same or different from a predetermined property previously recited in line 5.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1-4, 6, 8, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 20160214723 A1) in view of Nakada (JP 2012066755 A) and Space (US 20080283663 A1)
Regarding claim 1
	Fox discloses a method of controlling fresh air flow into a controlled environment (Fig 1B), the method comprising: 
measuring, using a sensor (12c), a predetermined property (carbon dioxide CO2 in Fig 1B and Para 0049) in the controlled environment (aircraft cabin environment 14, Para 0029); 
a controller (11) to receive the measured property (signals from sensors 12a-e are received in the controller 11 to compared against a threshold, Para 0050), and 
setting, by the controller (11), a rate of fresh air flow to the controlled environment (controller 11 to command a change in the operation of the flow control valve 13 to allow fresh air 22 into the cabin/controlled environment 14, Para 0050) based at least in part on the measured property (based on signals from sensors 12a-e, including carbon dioxide sensor 12c, Para 0050).
Fox is silent on estimating a number of people inside the controlled environment based on the measured property, in this case carbon dioxide, within an aircraft cabin environment.
However, Nakada teaches an air deodorizing method for an aircraft cabin comprising a step to estimate a number of people inside the controlled environment (passenger cabin 51 in Fig 3) based on measurement from a carbon dioxide sensor (71 Fig 4 and Para 0040).
Furthermore, Spaces teaches a method of controlling fresh air flow into an aircraft cabin comprising a controller (110 Fig 1) wherein the controller can vary the fresh air supply flow rate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configured the controller in Fox to estimate the number of people inside the controlled environment based on the measured carbon dioxide within an aircraft cabin, as suggested and taught by Nakada, because this would allow the controller to automatically determine the number of people in the cabin, which is useful information for an aircraft during flight, and
to configure the controller to set a rate of fresh air flow to the cabin through the valve in Fox as modified by Nakada, based at least in part on the estimated number of people inside, as suggested and taught in Space, because this would ensure that the regulation of having a minimum external airflow rate per occupant to during flight is met (Space Para 0029). 
Regarding claim 2
	Fox in view of Nakada and Space discloses the method of claim 1.
Fox further discloses wherein the step of measuring a predetermined property comprises measuring an environmental property of the air (sensor 12c detects carbon dioxide in the air of the cabin environment 14, Para 0049, the CO2 is an environmental property of the air) in the controlled environment.
Regarding claim 3
	Fox in view of Nakada and Space discloses the method of claim 2.
Fox further discloses wherein the step of measuring an environmental property in the controlled environment comprises measuring a carbon dioxide level (sensor 12c detects carbon dioxide in the air on the cabin environment 14, Para 0049) inside the controlled environment.
Regarding claim 4
	Fox in view of Nakada and Space discloses the method of claim 1.
Fox further discloses wherein the step of measuring an environmental property (sensor 12e measures temperature within the cabin environment 14, Fig 1B and Para 0044, cabin temperature is construed as the environmental property) in the controlled region (a portion of the cabin is construed as the controlled region) comprises measuring a rate of change of a temperature (controller 11 to control the cabin temperature 33 with a temperature variation at all times being less than about 5 degrees C, Para 0054, the temperature variation is interpreted to be the claimed rate of change of a temperature, meaning the controller 11 controls the rate of change of the cabin temperature to be less than about 5 degrees C at all times) inside the controlled environment.
Regarding claim 6
	Fox in view of Nakada and Space discloses the method of claim 1.
Fox further discloses wherein the controlled environment is an aircraft cabin (cabin environment 14 in Fig 1B and Para 0029).
Regarding claim 8
	Fox in view of Nakada and Space discloses the method of claim 1.
Fox further discloses wherein the controlled environment is an aircraft cabin (cabin environment 14 in Fig 1B), and the step of measuring a predetermined property of the controlled environment is to measure an amount of carbon dioxide (sensor 12c detects carbon dioxide in the air of the cabin environment 14, Para 0049).
Fox is silent on measuring the amount of carbon dioxide between take-off and cruise of the aircraft.
However, Fox also teaches to measure concentration of contaminants to meet the required limits for occupants comfort in the cabin environment 14, where the contaminants being various gases including CO2, ozone, and particulates (Para 0042). This indicates that the occupants comfort requirement is met when the concentration of the contaminants such as level of CO2, is below a maximum limit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to measure the amount of carbon dioxide in the cabin environment in Fox, between take-off and cruise, in order to ensure that the level of carbon dioxide in the cabin is below a max limit to ensure comfort among the occupants during the entire flight. 
Regarding claim 10
	Fox discloses a system for controlling fresh air flow into a controlled environment, the system comprising (Fig 1B), the system comprising: 
a controller (11) configured to control a valve (13) for allowing fresh air (22) into the controlled environment (cabin environment 14, Para 0029); and 
at least one sensor (plurality of sensors 12a-b-c-d-e) for detecting a predetermined property (carbon dioxide CO2 measured at least by 12c and 12e, Fig 1B and Para 0049) inside the controlled environment (14); 
wherein the controller is connected to the at least one sensor (signals from sensors 12a-e received by controller 11 to command the valve 13, Para 0050) and is configured to: 
determine a predetermined property (carbon dioxide CO2 measured by 12e, Para 0049) inside the controlled environment; and
control the valve (13) to allow a given flow of fresh air into the controlled environment (controller 11 to command a change in the operation of the flow control valve 13 to allow fresh 
Fox is silent on estimate a number of people inside the controlled environment based on the measured property, in this case carbon dioxide, within an aircraft cabin environment.
However, Nakada teaches an air deodorizing method for an aircraft cabin comprising a step to estimate a number of people inside the controlled environment (passenger cabin 51 in Fig 3) based on measurement from a carbon dioxide sensor (71 Fig 4 and Para 0040).
Furthermore, Spaces teaches a method of controlling fresh air flow into an aircraft cabin comprising a controller (110 Fig 1) wherein the controller can vary the fresh air supply flow rate based on the number of people inside the aircraft cabin because governmental regulation require a minimum external airflow rate per occupant to during flight (Para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configured the controller in Fox to estimate the number of people inside the controlled environment based on the measured carbon dioxide within an aircraft cabin, as suggested and taught by Nakada, because this would allow the controller to automatically determine the number of people in the cabin, which is useful information for an aircraft during flight, and
to configure the controller to set a rate of fresh air flow to the cabin through the valve in Fox as modified by Nakada, based at least in part on the estimated number of people inside, as suggested and taught in Space, because this would ensure that the regulation of having a minimum external airflow rate per occupant to during flight is met (Space Para 0029). 
Regarding claim 15

	Fox further discloses an aircraft (Para 0029) comprising a valve (13) for controlling fresh air (22) to a cabin (cabin environment 14, Para 0029) of the aircraft; and wherein the at least one sensor (sensor 12e positioned in the aircraft cabin 14 in Fig 1B) is located in the aircraft cabin.
Regarding claim 16
	Fox in view of Nakada and Space discloses the aircraft of claim 15.
	Fox further discloses wherein the fresh air flow comes from an engine of the aircraft (engine bleed air 22 in Fig 1B).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Nakada and Space, as applied to claim 10 above, and further in view of Horner (US 20170247112 A1).
Regarding claim 14
	Fox in view of Nakada in view of Space discloses the system of claim 10.
	Fox further discloses wherein the sensor is connected to the controller (signals from sensors 12a-e received by controller 11 to command the valve 13, Para 0050).
Fox in view of Nakada in view of Space is silent on wherein the sensor is connected to the controller via a wireless connection.
However, Horner teaches an aircraft comprising a plurality of sensors (Fig 3b, absolute cabin pressure sensor, cabin-to-ambient differential pressure sensor) connected to a plurality of controllers (avionics computer or cabin pressure controller, pressure sensor consuming system, outflow valve controller in Fig 3b) via a wireless network (wireless network in Fig 3b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to connect the sensor to the controller in Fox, as modified by Nakada and Space, via a wireless connection, as suggested and taught by Horner, because by transmitting signals via a wireless network will reduce the complexity of the electronic hardware such as long cables (Para 0046).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space in view of Breed (US 20050273218 A1).
Regarding claim 1
	Space discloses a method of controlling fresh air flow into a controlled environment (Fig 1), the method comprising: 
setting, by a controller (110), a rate of fresh air flow (controller 110 can vary the supply flow rate based on the number of occupants, the flow rate being an external airflow rate, Para 0029) to the controlled environment (interior/cabin 106) based at least in part on the estimated number of people inside the controlled environment (interior 106).
Space is silent on measuring, using a sensor, a predetermined property in the controlled environment; 
estimating, by the controller, a number of people inside the controlled environment based on the measured property.
However, Breed teaches a method to determine a number of occupants within a controlled environment cabin by the steps of:

estimating a number of people inside the controlled environment based on the measured property (determine the number of occupants by monitoring the weight being applied to the seats, i.e., each seating location, by arranging weight sensors at each seating location, Para 1149).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the seats in the controlled environment cabin 106 of the aircraft in Space, weight sensors, as suggested and taught by Breed, and connect the weight sensors to the controller in Space to perform the steps of measuring, using the weight sensor, a predetermined property being weight/pressure of an occupant in the controlled environment; 
estimating, by the controller, a number of people inside the controlled environment based on the measured property being the weight, as suggested and taught by Breed, because this would automatically (instead of manually) provide the number of occupants within the cabin. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the above modification because all the claimed elements were known in the prior art (controller to determine number of people inside the cabin environment, weight sensors in seats within a cabin) and one skilled in the art could have combined the elements (add weight sensors to the seats within the cabin and connect the sensors to the controller) as claimed by known methods with no change in their respective functions (to determine the number of people inside the cabin), and the combination yielded nothing more 
Additionally, Space also teaches that by knowing the number of occupants, the controller can ensure that governmental regulation of external airflow is met as well as to have adequate thermal control of the cabin (Para 0029).
Regarding claim 5
	Space in view of Breed discloses the method of claim 1.
Space in view of Breed further discloses wherein the sensor is configured to detect pressure in at least a plurality of seats (Breed teaches to determine the number of occupants by monitoring the weight being applied to the seats, i.e. pressure at each seating location, Para 1149) in the controlled environment.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space in view of Fox and Breed.
Regarding claim 10
	Space discloses a system for controlling fresh air flow into a controlled environment (Fig 1), the system comprising: 
a controller (110) configured to allow fresh air (controller 110 can vary the supply flow rate based on the number of vehicle occupants, the flow rate being an external airflow rate, Para 0029) into the controlled environment; and 
wherein the controller (110) is connected to the at least one sensor (plurality of sensors 150) and is configured to: 

Space is silent on a valve for allowing fresh air into the controlled environment;
at least one sensor for detecting a predetermined property inside the controlled environment; 
wherein the controller is configured to:
determine a predetermined property inside the controlled environment; 
estimate a number of people inside the controlled environment based on the determined level.
	However, Fox teaches a system to allow fresh air into a controlled environment cabin of an aircraft, comprising a controller (11) configured to control a valve (13) for allowing fresh air (22) into the controlled environment (cabin environment 14, Para 0029).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a valve, as suggested and taught by Fox, to the system in Space, because this would enable the controller to precisely and accurately control the amount of fresh air entering the cabin through the valve.
Space in view of Fox is silent on at least one sensor for detecting a predetermined property inside the controlled environment; 
wherein the controller is configured to:

estimate a number of people inside the controlled environment based on the determined level.
However, Breed teaches a method to determine a number of occupants within a controlled environment cabin by using a sensor (weight sensors at each seat location to provide a weight of the object at the seat, Para 1149) for detecting a predetermined property (pressure/weight sensor) inside the controlled environment (an interior space occupied by people sitting on seats); 
determining a predetermined property (weight/pressure of each occupant) inside the controlled environment to estimate a number of people inside the controlled environment based on the determined property level (determine the number of occupants by monitoring the weight being applied to the seats, i.e., each seating location, by arranging weight sensors at each seating location, Para 1149).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the seats in the controlled environment cabin 106 of the aircraft in Space as modified by Fox, weight sensors, as suggested and taught by Breed, and connect the weight sensors to the controller in Space to detect a predetermined property being weight/pressure of an occupant in the controlled environment; 
determine a predetermined property being the weight/pressure of each occupant inside the controlled environment; and
estimate a number of people inside the controlled environment based on the determined level, as suggested and taught by Breed, because this would automatically (instead of manually) provide the number of occupants within the cabin. 
it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the above modification because all the claimed elements were known in the prior art (controller to determine the number of people inside a cabin environment, weight sensors in seats within a cabin) and one skilled in the art could have combined the elements (add weight sensors to the seats within the cabin and connect the sensors to the controller) as claimed by known methods with no change in their respective functions (to determine the number of people inside the cabin), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Additionally, Space also teaches that by knowing the number of occupants, the controller can ensure that governmental regulation of external airflow is met as well as to have adequate thermal control of the cabin (Para 0029).
Regarding claim 12
	Space in view of Fox and Breed discloses the system of claim 10.
Space in view of Fox and Breed further discloses wherein the at least one sensor includes a pressure sensor for detecting pressure in a seat (Breed teaches to determine the number of occupants by monitoring the weight being applied to the seats, i.e. pressure at each seating location, by arranging weight sensors at each seating location, Para 1149) in the controlled environment.



Allowable Subject Matter
Claim(s) 7, 9, and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claim 7, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of controlling fresh air flow into a controlled environment comprising, among other features,
utilizing a plurality of sensors, each sensor to measure a different property in the controlled environment, 
estimating a single number for the number of people inside the controlled environment based on combining estimates of the number of people inside the controlled environment derived from each of the plurality of measured properties; and 
setting the rate of fresh air flow based at least in part on the single number.
In claim 9, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of controlling fresh air flow into a controlled environment comprising, among other features,
a plurality of zones, and 
the method further comprises: 
estimating, by the controller, the number of people in each zone based on each measured property, and 
setting, by the controller, a proper ratio of fresh and recirculated air flow to each zone based at least in part on the estimated number of people inside that zone.
Franco (US 20180065752 A1) teaches a system to deliver bleed air from engines 102/104 to different zones in the aircraft cabin (zones 106a-g, flight deck, cargo compartment, Fig 1 and Para 0034), and to deliver an amount of airflow based on the number of occupants (Para 0020), but fails to teach to deliver an amount of air flow to each zone based on the number of occupants of each zone. Franco teaches to determine the overall required amount of airflow and recirculated air needed for the cabin based on number of occupants. There is no specific teaching in Franco regarding calculating the number of occupants in each cabin zone and to deliver a ratio of fresh and recirculated air flow to each zone based at least in part on the estimated number of people inside that zone.	
ii.	Claim(s) 11 is/are allowed at least by virtue of their respective dependency upon an allowable base claim 9.

Claim(s) 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
i.	In claim 13, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a system for allowing fresh air into a controlled environment comprising, among other features,
a plurality of different sensors each configured to detect a different predetermined property of the controlled environment, 
wherein the controller is configured to: 

set the rate of fresh air flow based at least in part on the single number.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linert (US 9896216 B2) teaches a system to provide fresh air 12 to a cabin 14
Zhang (US 9889939 B2) teaches a system in Fig 10 to mix engine bleed air 50 with recirculated air 104 in a mixer 22 to provide to a cabin 12
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Thuyhang N Nguyen/Examiner, Art Unit 3741